Citation Nr: 1208072	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-17 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a low back disorder as secondary to service-connected bilateral knee disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active military duty from January 1986 to February 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In pertinent part of that decision, the RO denied service connection for a low back disorder, asserted to be secondary to the service-connected bilateral knee disabilities.  In May 2007, the Veteran testified before the undersigned at a Travel Board hearing.  In May 2008 and February 2010, the Board remanded this case to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The credible lay and medical evidence establishes that the Veteran's service-connected bilateral knee disability has not caused or aggravated beyond the normal progress of the disorder any disability of the lumbar spine.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder as secondary to service-connected bilateral knee disabilities have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a low back disorder.  He primarily claims that a falling injury due to service-connected bilateral knee disability resulted in an L4-L5 disc protrusion.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active peacetime service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, the presumptive provisions do not apply in this case as the Veteran served less than 90 days of active military service.  38 C.F.R. § 3.307(a)(1).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue. Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

The Veteran's pre-service medical records reflect treatment in May 1985 for a mild paraspinal strain of the upper back.

The Veteran served on active military duty from January 1986 to February 1986.  There are no service treatment records (STRs) reflecting lay or medical evidence of low back injury or disability.  

Overall, the STRs provide evidence against this claim on a direct basis as they reflect no lay or medical evidence of low back injury or symptomatology during the Veteran's brief period of active duty.

In pertinent part, the Veteran did aggravate a pre-existing left knee disability during his active military service.  His post-military history is significant for left knee arthroscopy in 1999 due to posterior laxity.  A VA examination in May 2000 described the left knee disability as causing mild laxity with chronic hyperextension.  An October 2001 work capacity evaluation found that the Veteran stood with an unequal weight distribution to the right leg.  He was described as having an extremely weak left quadriceps muscle wherein he "compensates by activating his hip muscles but they cannot control the knee."  The Veteran was also experiencing left calf muscle pain due to overuse of the soleus over the gastrocs.  The Veteran wore a left knee brace, and reported occasional falling episodes.

A September 2002 VA examination report diagnosed moderate to severe laxity of both knees with degenerative joint disease on the left and painful motion bilaterally.  The Veteran's shoes demonstrated excessive wear of the right heel secondary to guarding from the left knee chronic pain and disability.  The examiner opined that the Veteran's advanced wear of the right knee was more likely than not due to his service-connected left knee disease.

The record first documents the Veteran's treatment for low back pain in February 2003.  A March 2003 physical therapy evaluation noted the Veteran's complaints of back pain "over the last few months."  He generally described stiffness with a diffuse pain across the low back.

An October 13, 2003 emergency room record from Elmendorf Air Force Base (AFB) reflected the Veteran's report of low back pain of one weeks' duration with lumbar pain radiating down the legs.  The Veteran denied a recent injury.  There was an impression of "? slipped disc."

An October 21, 2003 VA clinical record noted the Veteran's report that, on or about October 1st, he fell due to an instance of knee give way causing him to fall forward hard and landing on his hands.  He stated that, about three days later, he awoke with severe back pain, stiffness and difficulty with getting out of bed.  An emergency room visit at Elmendorf AFB resulted in an impression of a "ruptured" disc which would require surgical repair.  The clinician offered an assessment of low back pain (LBP) with apparent radiculopathy.

An October 24, 2003 magnetic resonance imaging (MRI) scan was interpreted as showing a protrusion extending into the left 4-5 neural foramen resulting in early mass effect on the intracanalicular left L4 nerve root, facet degenerative changes bilaterally at L5-1, and desiccation of disc material at L4-5 and L5-1.

A November 2003 physical therapy evaluation included the Veteran's report of a falling injury at Wal-Mart "prior to the Labor Day," which initiated treatment for low back pain.

A VA examiner in February 2004 provided an opinion that it was not likely that the Veteran's knee injury was the causal agent in his lumbar disc disease as there were no burst or compression fractures in evidence.

In a statement received in March 2004, the Veteran described an instance of left knee give-way in "2002/2003" at a Wal-Mart parking lot which resulted in the rupture of 2 discs at L4 and L5.

At his hearing in May 2007, the Veteran testified to a history of several left knee operations with the potential need for a kneecap replacement.  He recalled the onset of severe low back pain several days after a falling episode due to left knee give-way in a Wal-Mart parking lot.  He had initially been sore, but could hardly walk after a couple of days.  He stated that radiologic imaging revealed a ruptured/slipped disc at L4-L5.  The Veteran was not seeking service connection for degenerative disc disease, but believed that his falling injury caused the ruptured/slipped disc at L4-L5.  He also recalled discussions with his treating physicians who described an interrelationship between the legs and hips

In May 2008, the Veteran was afforded VA Compensation and Pension (C&P) examination with benefit of review of his claims folder.  The VA examiner, after interviewing the Veteran, provided opinion that the Veteran's falling incident in the Wal-Mart parking lot was "not a significant fall in terms of the forces involved."  The examiner then opined that the Veteran's knee problems and falling episode did not cause his lumbar disc problems reasoning that there was no evidence of a violent fall which could engender a ruptured disc.  In February 2009, another VA examiner concurred in this opinion.

In February 2010, the Board returned the VA examination report as inadequate for rating purposes to the extent that the VA examiner did not discuss whether the Veteran's service-connected knee disabilities aggravated his lumbar spine disorders.

In December 2010, a VA Doctor of Osteopathy (D.O.) examined the Veteran, reviewed the claims folder, and provided the following opinion:

The fall of 8/2003 would not cause severe lumbar spine disability.  The [V]eteran had low back pain prior to the fall and went to physical therapy in 3/2003.  With his work history body work on cars and other injuries, some noted in the C file, it is as likely as not that his low back pain is from other etiology.  Not the fall in the parking lot because of his knees giving out.  The knee condition does not seem to be that severe.  No assistive devices, the last surgery in 1999 no significant pathology.  The surgery was a "diagnostic scope" with increased synovium, x rays are stable with metal from the first surgery noted on the left joint spaces OK, He is on no medications for the knees or low back pain.  There are many patients with severe osteoarthritis in the knees and other knee conditions that cause an abnormal or antalgic gait that have no lumbar spine conditions, unless it is caused by a separate injury or disease.  I have reviewed the etiology and gait analysis in the following references.  I find no evidence to support the theory that the arthritis in the knees causes or aggravates the low back or spinal conditions.  REFERENCES: Rene Calliet, M.D., pain series (1) Knee pain and Disability and (2) Low Back Pain Syndrome; (3) Practical Rheumatology, 3rd Edition Marc C. Hochberg the sections on low back pain and knee pain and arthritis; (4) Primary Care Medicine Office Evaluation and Management of the Adult Patient 6th Edition Allan Goroll Albert Mulley; (5) MERCK Manual 18th Edition.  I have asked other C&P doctors here in the Anchorage clinic if they know of any connection between arthritis in the knees and abnormal gait and low back conditions and there is none.  Mechanically it would seem to be the opposite as the [V]eteran would be more protective of his back of a painful knees.  Seeking to avoid activities that would normally cause low back pain because i[t] would flare up his knees. 

Based upon the above, the Board finds that the preponderance of the evidence establishes that the Veteran's service-connected bilateral knee disability has not caused or aggravated beyond the normal progress of the disorder any disability of the lumbar spine.  

At the outset, the accepts as true for purposes of this decision that an instance of left knee give-way in October 2003 caused the Veteran to fall and seek treatment for low back pain at Elmendorf AFB.  This fact has been accepted as true by VA examiners in 2008 and 2010.

With respect to the issue of causation, the VA examiners in 2008 and 2010 expressly determined that the falling incident described by the Veteran did not involve sufficient forces to cause a disc abnormality.  These opinions took into account the Veteran's description of the fall and subsequent symptomatology.  Notably, the 2010 VA examiner noted the Veteran's history of undergoing physical therapy for low back pain 7 months prior to falling injury.

With respect to the issue of aggravation, the VA examiner in 2010 expressly stated that there was no evidence to support the theory that the arthritis in the Veteran's knees caused or aggravated the low back or spinal conditions.  This opinion was based upon reference to specifically cited medical literature relevant to this medical principle as well as discussion with other C&P doctors.  This examiner further reasoned that the issue of aggravation was inconsistent with the mechanics between the low back and knees. 

On the other hand, the Veteran has provided his own opinion that his disc abnormality at L4-L5 was specifically caused by his falling incident.  Notably, there is no MRI evaluation prior to the falling incident to specifically determine when the left L4-5 disc protrusion occurred.  In any event, the Board places greater probative weight to the opinions of the VA C&P examiners in 2008 and 2010 as these examiners possess greater training and expertise than the Veteran in speaking to complex issues of medical diagnosis and causation.

The Board has also considered the Veteran's recollection of discussions of providers of treatment who apparently felt that a causal relationship existed between the service-connected bilateral knee disability and aggravation of low back pain.  Unfortunately, the Veteran has not provided these specific opinions in written form and the Board cannot discern the underlying rationale for these opinions.  Thus, the probative value of these opinions is substantially outweighed by the written medical evaluation reports of the VA examiners in 2008 and 2010.  See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability). 

Similarly, the Board acknowledges an October 2001 private work evaluation wherein the Veteran was described as compensating for an extremely weak left quadriceps with activation of his hip muscles.  This finding does not directly support the Veteran's claim.  To the extent the finding has probative value, it is greatly outweighed by the specific medical opinion offered by the VA examiner in 2010 which is based on examination and reference to medical literature.

The Board further notes that there is no argument or evidence that the Veteran has manifested a chronic low back disability since service, or that there is any event in service which has caused and/or aggravated a current lumbar spine disability.  This theory is simply not reasonably raised by the record.

In summary, the Board finds that the credible lay and medical evidence establishes that the Veteran's service-connected bilateral knee disability has not caused or aggravated beyond the normal progress of the disorder any disability of the lumbar spine.  The Veteran's personal beliefs and opinions are substantially outweighed by the more persuasive opinions by VA physicians.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

A pre-adjudicatory RO letter dated February 2004 advised the Veteran of the types of evidence and/or information deemed necessary to substantiate this claim, and the relative duties on the part of the Veteran and VA in developing this claim.  In particular, the Veteran was advised to send medical evidence of a lumbar back disability as well as evidence showing a connection between his lumbar back and bilateral knee disability.  He was further instructed in the concept of aggravation which involved a worsening of the underlying condition as contrasted to a temporary worsening of symptoms.

Overall, the February 2004 RO letter fully complied with the timing and content requirements for substantiating a service connection claim.  This letter did not satisfy the notice requirements for the downstream components of establishing a disability rating and effective date of award.  However, as the claim is denied, these issues are not implicated.  As such, no prejudicial error to the Veteran has occurred.

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all VA clinical records identified by the Veteran as relevant to his claim.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  The Board is unaware of the existence of any records in the possession of the Social Security Administration which would be relevant to this appeal.

The Board also obtained medical opinion to assist the Veteran in the development of his claim.  A June 2008 VA medical opinion sufficiently addressed the issue of causation between a service-connected fall and the onset of lumbar spine disability.  However, the examination report was returned by the Board as inadequate to the extent that the VA examiner failed to address the aggravation component of the claim.

A VA examiner in December 2010 addressed the causation and aggravation components of the claim.  A review of the examination report reflects that the examiner accurately reviewed the record and accepted the Veteran's report of a service-connected fall.  The examiner then went on to explain why the fall was not sufficient to cause the claimed lumbar spine injury, and further explained why the Veteran's abnormal gait and/or fall was insufficient to cause aggravation of a back disability.  In so doing, the VA examiner referenced medical literature to support his reasoning and also sought out opinions of other VA C&P physicians.  Overall, the Board finds that the December 2010 VA C&P examination report fully complies with the Board's prior remand directives, and is adequate for rating purposes.

In a statement received in March 2010, the Veteran requested that VA obtain opinion from a private examiner who would be afforded access to his claims folder.  VA, however, has used its authority to obtain opinion from a VA examiner with benefit of review of the claims folder.  In general, the duty to assist provisions do not provide a claimant with a right to a private examiner opinion and the Board finds no valid reasoning to require a private examination in this case.  Notably, the Veteran was evaluated by a Doctor of Osteopathy who is clearly qualified to render an opinion in this case.  The Board also does not find that the issue in this case is of such controversy or complexity as to warrant an independent medical opinion.  See generally 38 C.F.R. § 20.901.

The Board next notes that, in April 2011, the Veteran sent a statement to the AMC requesting that his case be forwarded to the Board to proceed with adjudication of his case.  He also noted at the bottom of the statement that more evidence was forthcoming.  In May 2011, the Board notified the Veteran that his claim had been returned to the Board's docket.  In the intervening 8-month time period, the Veteran has not submitted any additional evidence.  Additionally, in the Appellant's Post-Remand Brief, the Veteran's representative has not suggested that additional evidence is forthcoming.  As such, the Board will proceed to a decision at this time.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in May 2007, this VLJ queried the Veteran regarding the specifics of his theories, dates of treatment and providers of treatment.  The Board attempted to identify the provider of treatment who purportedly felt that the Veteran's low back disability was somehow related to his bilateral knee disability.  Thereafter, the claim was specifically remanded to ensure that complete records had been associated with the claims folder and that appropriate medical opinion was obtained.  As such, the Board finds that it has fully complied with the Bryant requirements.

The Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

Overall, the Board finds that the evidence of record is sufficient to decide the claim being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 


ORDER

The claim of entitlement to service connection for a low back disorder as secondary to service-connected bilateral knee disabilities is denied. 




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


